On Motion to Dismiss or Advance. '
DAWKINS, J.
This is a contest between Geo. Williams, Jr., and the children of his two brothers, Dan and Fred Williams, over the estate of his father and their grandfather, Geo. Williams, Sr., deceased. It appears that Dan Williams disappeared several years ago, has not been heard from since, and his children are claiming his interest in their grandfather's property; while Geoi Williams Jr., contends that because Dan Williams’ death has not been proven so as to entitle his children to inherit by representation, his interest should go to him (Geo. Williams, Jr.), and the children of Fred who is dead. The heirs of Fred Williams have appeared by motion in this court and alleged that they claim no interest in the share of Dan Williams, but merely the rights,of their father, and for this reason there is no controversy between them and any one' else in the litigation. They pray that the appeal be dismissed as to them, and, in the alternative, that the cause be advanced as a preference matter.
[1] The judgment of the lower court recognized Geo. AYilliam's, Jr., and the children of Fred Williams, deceased, and the absentee, Dan Williams, as the owners of a one-third interest each in the succession, directed a partition, and that the children of said Dan Williams be placed in provisional possession of his interest. George AVilliams, Jr., has appealed, and all of the other parties to the litigation are necessarily,made appellees.
•No authority has been cited in support of the proposition- that these appellees can be dismissed from the appeal, and we know of none. It is true that they, have by this motion renounced any • Interest in the rights of their uncle, Dan Williams, but the question is 'one of law, to a determination of *201which we' think' they are necessary parties. They are not before this court of their own choice, but hare been brought here by the appeal of their uncle, and must remain until the issue to which they are necessary in the capacity of appellees has been determined.
[2] However, the case is a preference one, and should be advanced. Hule 10, § 3.
It is therefore ordered, adjudged, and decreed that the motion to dismiss be and is hereby denied, and this case is ordered advanced and placed up.on the preference docket, as provided by law and the rules of this court, upon appellees filing and serving their brief in compliance with said rule.